                  Case 19-12264-CSS        Doc 86       Filed 01/01/20   Page 1 of 22



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 7

Northstar Healthcare Holdings, Inc.,               Case No. 19-12262 (CSS)

                  Debtor.

In re:                                             Chapter 7

Northstar Healthcare Acquisitions, L.L.C.,         Case No. 19-12263 (CSS)

                  Debtor.

In re:                                             Chapter 7

Nobilis Health Corp.,                              Case No. 19-12264 (CSS)

                  Debtor.
                                                   Hearing Date: TBD
                                                   Objection Date: TBD

    EXPEDITED MOTION OF BBVA USA F/K/A COMPASS BANK, AS AGENT, TO (A)
    TRANSFER VENUE TO THE THIS COURT, AND (B) STAY ANY PROCEEDINGS IN
        THE HOUSTON COURT PENDING A DECISION FROM THIS COURT

         BBVA USA f/k/a Compass Bank (“BBVA USA”), in its capacity as administrative agent

(the “Agent”), by and through its undersigned counsel, for itself and the lenders (the “Lenders”)

party to certain secured credit facilities, files this motion (this “Motion”)1 to (i) transfer venue of

the involuntary bankruptcy case brought by four (4) Petitioning Creditors2 against Northstar

Healthcare Surgergy Center – Houston, LLC (the “Putative Debtor”) in the United States


1
  Contemporaneously with the filing of this Motion, the Agent has filed motions to expedite and for
a temporary stay of proceedings in the Houston Case, so that this matter may be considered by this
Court at this Court’s earliest convenience. In addition, following this Court’s ruling on this
Motion, the Agent intends to file a motion to (i) dismiss the involuntary case against the Putative
Debtor, as a bad faith filing, or (ii) in the alternative, determine that certain provisions set forth in
executory contracts are unenforceable ipso facto clauses.
2
 The term “Petitioning Creditors” shall mean (i) Carl F. Palumbo, (ii) Navin Subramanian, (iii)
Alan Jeffrey Rechter Heritage Trust, and (iv) OPST – The Surgery Center, LLC.
                                                    1
502703937 v10 1205867.00001
                  Case 19-12264-CSS        Doc 86       Filed 01/01/20   Page 2 of 22



Bankruptcy Court for the Southern District of Texas - Houston Division (the “Houston Court”) in

Case No. 19-36847 (the “Houston Case”) to this Court pursuant to 28 U.S.C. §§ 1404, 1408, and

1412 and Rule 1014 of the Federal Rules of Bankruptcy Procedure, and (ii) to stay any proceedings

in the Houston Case pending a decision from this Court on the instant Motion. In support of this

Motion, the Agent incorporates the Declaration of Jon McCurdy, Senior Vice President of BBVA

USA, as Agent, in support of the instant Motion and respectfully states the following:

                                   PRELIMINARY STATEMENT

         1.       On October 21, 2019, the above-referenced Debtors, (a) Northstar Healthcare

Acquisitions L.L.C. (“Northstar Acquisitions”), (b) Northstar Healthcare Holdings, Inc., and (c)

Nobilis Health Corp. (collectively, the “Debtors”), filed with this Court their voluntary petitions

under Chapter 7 of the Bankruptcy Code (the “Debtor Cases”). Since about that date, Alfred T.

Giuliano has been acting as the Chapter 7 Trustee (the “Chapter 7 Trustee”) for the Debtors and the

Debtors’ assets.

         2.       On December 17, 2019, the Petitioning Creditors filed an involuntary chapter 7

petition against the Putative Debtor in the Houston Court. The Putative Debtor is a direct, wholly-

owned subsidiary of the Debtor Northstar Acquisitions, which is itself a wholly-owned subsidiary

of Debtor Northstar Healthcare Holdings, Inc., which is itself a wholly-owned subsidiary of Nobilis

Health Corp. The Debtors are “affiliates”, as defined by section 101(2) of the Bankruptcy Code, of

the Putative Debtor. Pursuant to Bankruptcy Rule 1014(b), since this Court was the court in which

the cases involving each of the Debtors was first filed approximately two months earlier, this Court

would have the sole authority to determine the venue in which a bankruptcy case for an affiliate of

the Debtors should proceed.

         3.       The facts of this case present a situation warranting a change of venue for a number

of reasons, including, among other things, the facts that (1) the Petitioning Creditors have

                                                    2
502703937 v10 1205867.00001
                  Case 19-12264-CSS        Doc 86       Filed 01/01/20   Page 3 of 22



wrongfully initiated their involuntary case against the Putative Debtor, which entity is wholly-

owned and controlled by Northstar Acquisitions, which is subject to the control of the Chapter 7

Trustee, (2) the entire management team of the Putative Debtor was the management of the

Debtors, (3) the sole property interests of the Putative Debtor are the membership interests in the

Elite Entities (together with any and all distributions received by the Putative Debtor on account of

such membership interests),3 (4) the membership interests owned by the Putative Debtor (together

with any and all distributions received by the Putative Debtor on account of such membership

interests) are subject to the first-priority, unavoidable, perfected liens of the Agent securing the

repayment of approximately $130 million of indebtedness owed by the Debtors, the Putative

Debtor and certain of their affiliates, and (5) the filing of the involuntary petition by the Petitioning

Creditors was wrongfully instituted to control the Putative Debtor to collect their unsecured debt

and to improperly advance their interests as claimholders against the Putative Debtor and equity

holders in the Elite Entities.

         4.       This Court may already be familiar with the principals and complex organizational

structure of the Debtors and their affiliates. The Chapter 7 Trustee is familiar with all of these

assets and the relationship between the Debtors and the Putative Debtor and the various Loan

Documents (as defined below) by which the Agent claims its first-priority perfected security

interest in all of the assets of the Putative Debtor. And the Chapter 7 Trustee and Agent have

developed an efficient working relationship that will maximize the value of the several estates and

subsidiaries for the benefit of their creditors as their interests may appear. For these reasons, this

Court is uniquely positioned to oversee the involuntary Houston Case.




3
 The term “Elite Entities” as used herein means (i) Houston Metro Ortho and Spine Surgery
Center, LLC, (ii) Elite Center for Minimally Invasive Surgery, LLC, (iii) Elite Hospital
Management, LLC, and (iv) Elite Sinus Spine and Ortho, LLC.
                                                    3
502703937 v10 1205867.00001
                  Case 19-12264-CSS        Doc 86         Filed 01/01/20   Page 4 of 22



         5.       The Agent respectfully submits that, for the reasons set forth above and discussed

more fully below, both the interests of justice and convenience of the parties justify the transfer of

venue to this Court.

                                           JURISDICTION

         6.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and other

applicable law. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2), and

the Agent confirms its consent, pursuant to the Local Bankruptcy Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), to the entry of a final order or

judgment by the Court in connection with this Motion if it is determined that the Court, absent

consent of the parties, cannot enter final orders or judgments in connection herewith consistent

with Article III of the United States Constitution.

         7.       The statutory and other bases for the relief requested herein and venue of this

Motion are 28 U.S.C. §§ 1404, 1408, 1409, and 1412 and Rule 1014 of the Federal Rules of

Bankruptcy Procedure.

         8.       The Agent has standing to bring this Motion, because (i) the Agent is the major

secured creditor of the Putative Debtor with a blanket lien against all of its assets and any

forfeiture of the assets of the Putative Debtor will directly and materially adversely affect the

Agent (and the debt that is jointly owed by the Debtors), and (ii) the Agent could exercise its

authority (by reason of the pledge of all of the membership interests in the Putative Debtor to the

Agent and pursuant to the related rights and remedies granted to the Agent by the sole member of

the Putative Debtor pursuant to the Loan Documents) as attorney-in-fact for the sole member of

the Putative Debtor to appoint a chief restructuring officer to contest the involuntary petition.




                                                      4
502703937 v10 1205867.00001
                  Case 19-12264-CSS        Doc 86       Filed 01/01/20   Page 5 of 22



                                           BACKGROUND

    I. Credit Agreement and Related Loan Documents

         9.       The Debtors, the Putative Debtor and approximately forty-five affiliates of the

Debtors (collectively, the “Loan Parties”) are party to the Credit Agreement4 were indebted, jointly

and severally, to the Agent and the Lenders party to the Credit Agreement, on a secured basis in the

aggregate principal amount together with accrued but unpaid interest and contingent letter of credit

obligations (the “Indebtedness”) in an amount of not less than $130 million as of December 26,

2019.

         10.      In order to secure the Indebtedness, the Debtors, Putative Debtor and the other Loan

Parties, granted to the Agent, on behalf of itself and the Lenders, a first-priority security interest in

and lien on substantially all of their respective assets, including, without limitation, all of their

respective equity interests and distributions on account of equity interests, including, without

limitation, any equity interests and distributions on account of the equity interests held by Putative

Debtor in the Elite Entities (collectively, the “Debtor Collateral”);5


4
  As used herein the “Credit Agreement” means that certain Credit Agreement dated as of October
28, 2016, by and among Debtors, the Putative Debtor, the other loan parties party thereto, the
Agent and the Lenders party thereto as amended and modified by (1) that certain Amendment No. 1
to Credit Agreement and Waiver, dated as of March 3, 2017, (2) that certain Amendment No. 2 to
Credit Agreement, dated as of November 15, 2017, (3) that certain Second Limited Conditional
Waiver and Amendment No. 3 to Credit Agreement, dated effective as of December 31, 2018, (4)
that certain Second Limited Conditional Forbearance Agreement, Consent and Fourth Amendment
to Credit Agreement, dated as of April 30, 2019 (as further amended, restated or otherwise
modified from time to time, the “Credit Agreement”)
5
  The “Loan Documents” include, without limitation: (i) the Credit Agreement, (ii) that certain
Guaranty and Security Agreement, dated as of October 28, 2016 (as amended, supplemented, or
otherwise modified from time to time, “Guaranty and Security Agreement”), as amended and
modified by (1) that certain Reaffirmation and Omnibus Amendment Agreement (the “Omnibus
Agreement”), dated as of May 22, 2019, and (iii) that certain Pledge Agreement, dated as of
October 28, 2016 as amended, modified and supplemented by (1) that certain Amendment No.1 to
Pledge Agreement, dated January 7, 2019, and (2) the Omnibus Agreement (as further amended,
amended and restated or otherwise modified from time to time, collectively the “Pledge
Agreement”).
                                                    5
502703937 v10 1205867.00001
                  Case 19-12264-CSS        Doc 86       Filed 01/01/20   Page 6 of 22



         11.      The Agent and Lenders properly perfected their enforceable, unavoidable, first-

priority security interests in and liens on the Debtor Collateral.

    II. The Elite Entity Operating Agreements

         12.      On December 11, 2019, roughly two (2) months after the Debtors filed their

voluntary Chapter 7 petitions with this Court, the Petitioning Creditors commenced Houston Case

against the Putative Debtor.

         13.      Each of the Petitioning Creditors is a Class A member of one or more of the Elite

Entities. Specifically, Carl F. Palumbo is a Class A member of Houston Metro Ortho and Spine

Surgery Center, LLC; Navin Subramanian is a Class A member of Houston Metro Ortho and Spine

Surgery Center and Elite Hospital Management, LLC; the Alan Jeffrey Rechter Heritage Trust is a

Class A member of Houston Metro Ortho and Spine Surgery Center, LLC; and OPST – The

Surgery Center, LLC is a Class A member of Elite Sinus Spine and Ortho, LLC. All of the

paperwork provided to the Agent from the Petitioning Creditors (and counsel representing both the

Petitioning Creditors and other debt holders) indicates that they have unsecured claims solely

against the Putative Debtor, and the Agent is not aware of whether such claims qualify under

Section 303(b) of the Bankruptcy Code.6

         14.      As noted above, the Putative Debtor is the owner of all of the Class B membership

interests in each of the Elite Entities and holds a greater than fifty percent (50%) interest in each

such Elite Entity.




6
 It is important to note that certain of the Lenders funded tens of millions of dollars for the Debtors
to fund the purchase by the Putative Debtor of the Class B membership interests in each of the Elite
Entities, which consideration was paid in part to the Class A members, including the Petitioning
Creditors. The Class A members of the Elite Entities and the Petitioning Creditors are unsecured
creditors of the Putative Debtor, whereas the Agent and the Lenders are secured creditors of the
Putative Debtor.
                                                    6
502703937 v10 1205867.00001
                  Case 19-12264-CSS         Doc 86       Filed 01/01/20   Page 7 of 22



         15.      As the owner of all of the Class B membership interests in each of the Elite Entities,

the Putative Debtor is entitled to its pro rata share of all equity distributions from the Elite Entities.

It is important to note that the Elite Entities are self-funded and have historically generated

approximately $400,000 to $500,000 of monthly profit distributions to the Putative Debtor, which

distributions are subject to the first-priority perfected liens of the Agent. Since the Agent’s

acceleration of the Indebtedness in September 2019, all such distributions have been remitted by

the Putative Debtor to the Agent, for application against the Indebtedness owed jointly and

severally by the Debtors, Putative Debtor, and the other Loan Parties.7

         16.      Under the operating agreement for each of the Elite Entities (collectively, the

“Operating Agreements”),8 the bankruptcy of any Member of the Elite Entities (including an

involuntary proceeding against any such Member where an order for relief is entered and remains

unvacated and unstayed for an aggregate of 60 days) constitutes an “Adverse Terminating Event.”

Operating Agreements § 1.12.

         17.      Upon the occurrence of such an Adverse Terminating Event, the Operating

Agreements provide, in part, that:

         . . . the Member [i.e., the Putative Debtor] must sell, effective as of the effective
         date of the Adverse Terminating Event with no rights to distributions or other
         amounts from the Company [i.e., each Elite Entity] between such effective date
         and the closing of such sale, such Units [i.e., the Class B membership interests]
         to the Company [i.e., each Elite Entity] at a price equal to such Member’s [i.e.,
         the Putative Debtor’s] Capital Account (the “Adverse Purchase Price”);
         provided, however, that if a Terminated Member’s Capital Account is equal to
         zero dollars ($0), then the Adverse Purchase Price shall be one dollar ($1). All
         Members [i.e., including the Putative Debtor] waive any and all rights to contest the
         use of the Adverse Purchase Price, which use shall be in lieu of an appraisal or other
         method, for redemptions resulting from Adverse Terminating Events.



7

8
  Copies of the Operating Agreements are attached hereto as Exhibit “A” and are incorporated
herein by reference.
                                                     7
502703937 v10 1205867.00001
                  Case 19-12264-CSS         Doc 86       Filed 01/01/20   Page 8 of 22



Operating Agreements § 4.3(f) (emphasis added) (hereafter, the “Bankruptcy Triggering

Event”).

         18.      Thus, in the event this Court were (a) not to declare that such provisions are

unenforceable, and (b) to enter an order for relief against the Putative Debtor upholding the

involuntary bankruptcy case commenced by the Petitioning Creditors, and such order remained

unvacated and unstayed for a period of 60 days, then under the Operating Agreements the Putative

Debtor would have no right to further profit distributions and would be required to sell its Class B

membership interest in each Elite Entity back to such Elite Entity for a purchase price equal to the

Putative Debtor’s capital account at such Elite Entity.

         19.      The Agent understands that the Putative Debtor’s capital account at each Elite Entity

is $0 and so the Putative Debtor would be compelled to sell its majority equity interests in each

such Elite Entity at the nominal price of $1.

         20.      All of the value of the Class B membership interests owned by the Putative Debtor

would “by default” inure to the benefit of the Petitioning Creditors and other Class A members

similarly situated, all to the detriment of the Putative Debtor, the Debtors’ estates, and the Agent

and the Lenders.

         21.      This Court should prevent such gross injustice – which would otherwise result in the

loss to the Debtors (and the Putative Debtor) – and of course a loss to the Agent and the Lenders of

millions of dollars of asset value and would improperly advance the interests of the Petitioning

Creditors and the other Class A equity holders of each of the Elite Entities.

                                        RELIEF REQUESTED

         22.      By this Motion, the Agent requests entry of the Proposed Order, substantially in the

form attached hereto as Exhibit A, transferring the venue of the Houston Case to this Court.



                                                     8
502703937 v10 1205867.00001
                  Case 19-12264-CSS         Doc 86       Filed 01/01/20   Page 9 of 22




                                        BASIS FOR RELIEF

 I.       This Court is an Appropriate Venue Under 28 U.S.C. § 1408.

         23.      Section 1408 of title 28 of the United States Code provides that bankruptcy cases

may be commenced in the district “in which the domicile, residence, principal place of business in

the United States, or principal assets in the United States” of the debtor is located or the district

“in which there is a pending case under title 11 concerning such person’s affiliate.” 28 U.S.C. §

1408.

         24.      Further, under Rule 1014(b) of the Federal Rules of Bankruptcy Procedure,

         If petitions commencing cases under the Code or seeking recognition under chapter
         15 are filed in different districts by, regarding, or against (1) the same debtor, (2) a
         partnership and one or more of its general partners, (3) two or more general partners,
         or (4) a debtor and an affiliate, the court in the district in which the first-filed
         petition is pending may determine, in the interest of justice or for the convenience of
         the parties, the district or districts in which any of the cases should proceed. The
         court may so determine on motion and after a hearing, with notice to the following
         entities in the affected cases: the United States trustee, entities entitled to notice
         under Rule 2002(a), and other entities as the court directs. The court may order the
         parties to the later-filed cases not to proceed further until it makes the
         determination.

Fed. R. Bank. P. 1014(b).

         25.      Under the Bankruptcy Code the term “affiliate” includes, among other things, an:

                  (A) entity that directly or indirectly owns, controls, or holds with power to
                  vote, 20 percent or more of the outstanding voting securities of the debtor,
                  other than an entity that holds such securities--
                          (i) in a fiduciary or agency capacity without sole discretionary power
                          to vote such securities; or
                          (ii) solely to secure a debt, if such entity has not in fact exercised
                          such power to vote;

         26.      Each of the Debtors is an “affiliate” of the Putative Debtor, as Northstar

Acquisitions directly owns all interests (including voting interests) in the Putative Debtor, while

both Northstar Holdings (100% owner of Northstar Acquisitions) and Nobilis (100% owner of

                                                     9
502703937 v10 1205867.00001
                 Case 19-12264-CSS         Doc 86     Filed 01/01/20    Page 10 of 22



Northstar Holdings) indirectly “own[], control[], or hold[]” such interests of their respective

wholly-owned subsidiaries.

          27.     The Houston Case is substantially related to the Debtor Cases in that the parties’

“affiliate” status effectively results in any decision rendered with respect to any of the Debtors

being one that significantly impacts the Putative Debtor and vice versa, particularly with respect

to the implications of decisions related to the Debtor Collateral, property of the Debtors’ estates,

and the Indebtedness secured by the Debtor Collateral and guaranteed by each of the Debtors and

the Putative Debtor.

          28.     Thus, this Court satisfies the statutory venue requirements under 28 U.S.C. § 1408.

    II.    The Court Should Exercise its Discretion to Transfer Venue from the Houston
           Court to This Court

          29.     It is within this Court’s discretion to transfer a proceeding under the Bankruptcy

Code to another venue if it is “in the interest of justice or for the convenience of the parties.” 28

U.S.C. § 1412;9 see In re Qualtec Inc., No. 11-12572 (KJC), 2012 WL 527669, at *6 (Bankr. D.

Del. Feb. 16, 2012); In re Directory Distrib. Assocs., Inc., 566 B.R. 869, 882 (Bankr. S.D. Tex.

2017) (“Further, regardless of the Plaintiffs' choice of forum, the decision to transfer is within this

Court's discretion.”). This statute thus creates two distinct bases upon which transfer of venue may

be granted: interest of justice or convenience of the parties. Qualtec Inc., 2012 WL 527669, at *6.

The same standards apply to the analysis of whether to transfer venue under Rule 1014 of the

Federal Rules of Bankruptcy Procedure. See In re Innovative Commc'n Co., LLC, 358 B.R. 120,

129 (Bankr. D. Del. 2006); In re Reichmann Petroleum Corp., 364 B.R. 916, 922 (Bankr. E.D.

9
  “The only substantial difference between [§ 1404 and § 1412] is the additional requirement
under § 1404(a) that an action may be transferred to any place where venue could have been valid
originally.” Sabre Techs., L.P. v. TSM Skyline Exhibits, Inc., No. CIV.A. H-08-1815, 2008 WL
4330897, at *8 (S.D. Tex. Sept. 18, 2008). Thus, as there can be no dispute that the Houston Case
could have originally been brought in this Court in light of the pending Debtors’ (i.e., “affiliates’”)
Cases, this Motion focuses on the factors for transfer under § 1412, but seeks transfer pursuant to §
1412 or, in the alternative, § 1404.
                                                 10
502703937 v10 1205867.00001
                 Case 19-12264-CSS          Doc 86     Filed 01/01/20      Page 11 of 22



Tex. 2007).

         30.      A party seeking to transfer venue has the burden of showing that a transfer is

warranted based on the preponderance of the evidence. Qualtec Inc., 2012 WL 527669, at *5.

         31.      In determining whether a venue transfer would serve the convenience of the

parties, courts typically consider a number of separate factors:

         1. the proximity of creditors of every kind to the Court;
         2. the proximity of the debtor to the Court;
         3. the proximity of the witnesses necessary to the administration of the estate;
         4. the location of the assets;
         5. the economic administration of the estate; and
         6. the necessity for ancillary administration if liquidation should result.

In re Rests. Acquisition I, LLC, No. 15-12406 (KG), 2016 WL 855089, at *2 (Bankr. D. Del. Mar.

4, 2016) (quoting Commonwealth of Puerto Rico v. Commonwealth Oil Refining Co. (In re

Commonwealth Oil Refining Co.), 596 F.2d 1239, 1247 (5th Cir. 1979)).

         32.      Similarly, “‘[t]he interest of justice component of Section 1412 is a broad and

flexible standard which must be applied on a case-by-case basis. It contemplates a consideration

of whether transferring venue would promote the efficient administration of the bankruptcy estate,

judicial economy, timeliness, and fairness....’” In re Caesars Entm't Operating Co., Inc., No. 15-

10047 (KG), 2015 WL 495259, at *7 (Bankr. D. Del. Feb. 2, 2015) (internal quotation marks

omitted) (citation omitted); see also In re Safety-Kleen Corp., No. 00-02303(PJW), 2001 WL

1820321, at *2 (Bankr. D. Del. Aug. 27, 2001).

    33. Stated in another way, this Court has indicated that it considers:

                  1) the location of the plaintiff and defendant;
                  2) the ease of access to the necessary proof;
                  3) the availability of subpoena power for the unwilling witnesses;
                  4) the expense related to obtaining willing witnesses;
                  5) the enforceability of any judgment rendered;
                  6) the ability to receive a fair trial;
                  7) the state's interest in having local controversies decided within its borders,
                  by those familiar with its law; and
                  8) the economics of the estate administration.
                                                     11
502703937 v10 1205867.00001
                  Case 19-12264-CSS       Doc 86     Filed 01/01/20    Page 12 of 22




In re Hechinger Inv. Co. of Del., Inc., 288 B.R. 398, 402–03 (Bankr. D. Del. 2003) (citations

omitted); see also In re Ocean Props. of Del., Inc., 95 B.R. 304, 305 (Bankr. D. Del. 1988

(considering “the proximity of the court to interested parties as well as the location of assets, the

economics of administering the estate and the relative economic harm to debtor and other

interested parties”); Campbell v. Williams, No. 1:14-CV-097, 2015 WL 3657627, at *3 (S.D. Tex.

June 12, 2015) (considering substantially similar factors).

         34.      Here, the Agent seeks the transfer of the Houston Case to this Court primarily

because (i) there are three (3) other ongoing bankruptcy cases involving the Putative Debtor’s

affiliates already pending before this Court (i.e., the Debtors) thereby subjecting this family of

entities to insolvency proceedings before this Court, and a second court (i.e., the Houston Court)

would be inefficient and ineffective, (ii) this Court is most familiar with the parties and facts of

these cases, (iii) judicial efficiency and economy favor transferring the Houston Case to this

Court, (iv) the interests of justice require it (particularly in light of the bad-faith nature of the

Petitioning Creditors’ involuntary petition), and (v) importantly, the determination of whether a

declaration invalidating the ipso facto clauses or whether an order for relief can or should be

entered will substantially and adversely affect the bankruptcy cases (including distributions and

other relief to creditors) in each of the Debtor Cases.

               A. Transfer Would Serve the Interests of Justice

         35.      As noted above, when determining whether a transfer would serve the interests of

justice, the factors above typically boil down to an inquiry as to whether the transfer “would

promote the efficient administration of the estate, judicial economy, timeliness, and fairness.”

Caesars, 2015 WL 495259, at *7 (Bankr. D. Del. Feb. 2, 2015) (citations omitted); see also In re

Crosby Nat'l Golf Club, LLC, 534 B.R. 888, 890–91 (Bankr. N.D. Tex. 2015) (“When undertaking

the ‘interest of justice’ analysis, I am to consider (a) the venue in which the estate can be most
                                                   12
502703937 v10 1205867.00001
                 Case 19-12264-CSS           Doc 86    Filed 01/01/20    Page 13 of 22



efficiently administered, (b) the venue that will promote judicial economy and efficiency, (c) the

parties’ ability to receive a more fair trial in one forum versus another, and (d) a state's interest in

having local controversies decided within its borders.”).

                   1.         Judicial Economy and Risk of Inconsistent Decisions.

         41.      Judicial economy would be served by transferring the Houston Case to this Court.

As of the time of the filing of this Motion, the Houston Court has held no hearings in the Houston

Case and the Putative Debtor and the Agent still have time within which they may file their

responses to the involuntary petition in the Houston Case under Rule 1011 of the Federal Rules of

Bankruptcy Procedure. In contrast, the Debtor Cases are all pending before this Court, which has

administered those cases for more than two months, considered numerous motions, and entered

various orders in those proceedings.

         42.      As discussed above, the proceedings in the Houston Case and the Debtor Cases

pending before this Court will inevitably have substantial effects on each other, including, among

other things, implications of decisions related to the Debtor Collateral, property of the Debtors’

estates, and the Indebtedness secured by the Debtor Collateral and guaranteed by each of the

Debtors and the Putative Debtor. The Putative Debtor is in the middle of the org chart of the

Debtors and their affiliates and its administration other than in this Court may result in chaotic

intercompany offsetting claims, competing automatic stays and duplication in administrative time

and costs, all to the detriment of creditors.

         41.      Indeed, while some courts have traditionally emphasized the “learning curve” that

might require the transferee court to become familiar with a transferred case, see Rests.

Acquisition, 2016 WL 855089, at *2; see also In re Manville Forest Prod. Corp., 896 F.2d 1384,

1391 (2d Cir. 1990), this case presents a unique circumstance in that the “learning curve” that

typically militates against a transfer actually supports transfer to this Court and the policy behind

                                                      13
502703937 v10 1205867.00001
                 Case 19-12264-CSS          Doc 86     Filed 01/01/20     Page 14 of 22



the “first to file” Court making such determination. This is because the proposed transferee court,

this Court, is familiar with the background facts involving these various interrelated cases and

would be best positioned to hear the proceedings in the Houston Case in conjunction with the

proceedings in the Debtor Cases, while the Houston Court would have a substantial learning curve

given that it has no background on any of these cases and has no familiarity with the either the

Debtors or the Putative Debtor at this time and would be faced with potential conflicts among the

cases that it would be extremely difficult to reconcile on its own.

         42.      Moreover, if the Houston Case is not transferred, there is a substantial risk that the

Houston Court and this Court will, over the course of parallel proceedings, render conflicting

decisions related to the Credit Agreement and related loan documents as well as the Operating

Agreements, which will be at issue in the Houston Case as well as the Debtor Cases before this

Court. However, by transferring and assuming jurisdiction over the Houston Case, this Court

could ensure that these matters are subject to consideration by a single court in each instance.

         43.      Thus, judicial economy would best be served by utilizing the time and resources

already extended by this Court in connection with the Debtor Cases, and the risk of inconsistent

judicial determinations would be substantially minimized. This factor weighs strongly in favor of

transfer.

                   2.         Location of the Parties/Economic and Efficient Administration of the
                              Bankruptcy Estate.

         44.      In addition, there are economic and administrative reasons to transfer the Houston

Case to this Court, along with considerations regarding the location of the parties and potential

witnesses. As noted above, “promot[ing] the efficient administration of the estate” and case is a

significant factor in the transfer analysis. E.g., Caesars, 2015 WL 495259, at *7 (Bankr. D. Del.

Feb. 2, 2015) (citations omitted).

         45.      Here, counsel for the Chapter 7 Trustee for the Debtors’ estates, the Chapter 7
                                                 14
502703937 v10 1205867.00001
                 Case 19-12264-CSS           Doc 86    Filed 01/01/20   Page 15 of 22



Trustee, and counsel for the Agent are already participating in proceedings in this Court. Thus, if

the Houston Case is transferred to this Court, the parties should not need to hire new counsel to be

caught up to speed, nor should they incur travel expenses that would necessarily result if the cases

were to proceed in separate venues, particularly where the two venues are more than 1,500 miles

and a three-hour flight apart. Moreover, while the Putative Debtor is a Texas limited liability

company, and its Petitioning Creditors appear to be based primarily in Texas, the Putative

Debtor’s most significant creditors (i.e., the Agent and the Lenders) are already participating in

proceedings in this Court. As such, both creditors and relevant witnesses are likely to be involved

in proceedings in Delaware regardless of whether the case is transferred, meaning that the transfer

would be more beneficial and efficient for those persons and entities. This would also ensure that

the costs of witness attendance at hearings is minimized. Rests. Acquisition, 2016 WL 855089, at

*2

         46.      There can be little doubt that transferring venue to this Court would promote the

economic and efficient administration of the Houston Case and would properly account for the

location of the parties. This factor weighs in favor of transfer.

                  3.          Timeliness.

         47.      As of the date of this Motion, the Houston Case has only been pending for twenty­one

(21) days, and the Putative Debtor was not served with the involuntary petition until December

17, 2019. Thus, the Putative Debtor and the Agent are not yet been required to respond to the

involuntary petition in the Houston Case, and it has through at least January 7, 2019, to do so.

This Motion is timely and this factor weighs in favor of transfer.

                  4.          Integrity of the Bankruptcy Court System – Forum Shopping and Bad
                              Faith Filing

         48.      Moreover, in addition to the usual factors considered in evaluating the interests of

justice, courts may also look to issues such as preservation of the bankruptcy court system,
                                                      15
502703937 v10 1205867.00001
                 Case 19-12264-CSS          Doc 86     Filed 01/01/20       Page 16 of 22



including by analyzing issues such as forum shopping, bad faith filings, and other equitable

considerations in determining whether transfer is appropriate. In re Steeley, 243 B.R. 421, 441

(Bankr. N.D. Ala. 1999) (“In addition to the above, and more importantly in regards to the

particular circumstances of the pending matters, this Court has also considered the standard of ‘in

the interest of justice’ in the light of this Court's finding that this case was filed in bad faith. In that

regard, without question, the ‘interest of justice’ would not be served if the debtor is allowed to

remain in this Division. While ‘venue’ may be proper in more than one division, justice is not

proper in this Division at this time. As this Court has already found that the filing of the petition in

this Division was ‘an intent to abuse the judicial process,’ the Court must now find that ‘in the

interest of justice’ this case must, at a minimum, be transferred.”); In re Eclair Bakery Ltd., 255

B.R. 121, 142 (Bankr. S.D.N.Y. 2000) (“The Court considers that the interests of justice also

warrant transfer for another reason. The Court has found as a fact that this case was filed in the

Southern District for ‘forum shopping’—to try out the Southern District, after repeated

unfavorable rulings, and a restrictive order, in the Eastern District. The interests of justice require

that this Court not reward such an effort. This Court believes it appropriate to add as an additional

relevant factor, though it may rarely be applicable, the integrity of the Bankruptcy Court

system.”); see also In re First Conn. Consulting Grp., Inc., 340 B.R. 210, 222 (D. Vt. 2006)

(“[I]in issues of bad faith a bankruptcy court is advised to use its equitable powers to reach an

appropriate result in individual cases.”), aff'd, 254 F. App'x 64 (2d Cir. 2007).

         49.      Here, the facts strongly lead to one conclusion: the Petitioning Creditors

commenced the involuntary case against the Putative Debtor in bad faith in an effort to collect

their unsecured debt and to improperly advance their interests as claimholders against the Putative

Debtor and equity holders in the Elite Entities given that, among other things: (i) the sole property

interests of the Putative Debtor are its membership interests in the Elite Entities and any

                                                     16
502703937 v10 1205867.00001
                 Case 19-12264-CSS         Doc 86     Filed 01/01/20      Page 17 of 22



distributions made to the Putative Debtor on account thereof, (ii) the membership interests owned

by the Putative Debtor (together with any and all rekated distributions received by the Putative

Debtor) are subject to the first-priority, unavoidable, perfected liens of the Agent securing the

repayment of approximately $130 million of indebtedness owed by the Debtors, the Putative

Debtor and certain of their affiliates, and (iii) if an order for relief is entered against the Putative

Debtor, then by reason of the Bankruptcy Triggering Event, millions of dollars of collateral owned

by the Putative Debtor are inequitably transferred to the benefit of the Petitioning Creditors and

those other equity holders in the Elite Entities that are similarly situated.

         50.      In short, as a result of the Bankruptcy Triggering Event in the Operating

Agreements, the Petitioning Creditors are seeking to cause a forfeiture of millions of dollars of

assets owned by the Putative Debtor and subject to the first-priority perfected liens of the Agent

and the Lenders so that value would instead be redirected exclusively to their benefit.

         51.      The Petitioning Creditors should not be permitted to abuse the judicial process by

initiating involuntary bankruptcy proceedings for their sole benefit, knowing that the proceedings

will effectively deprive the Putative Debtor and its creditors, primarily, the Agent and the

Lenders, to lose these valuable assets, particularly when three other bankruptcy cases of affiliates

are ongoing in the Debtor Cases before this Court. Indeed, this Court has recognized as much in

prior decisions. See In re Diamondhead Casino Corp., No. 15-11647(LSS), 2016 WL 3284674, at

*19 (Bankr. D. Del. June 7, 2016) (recognizing that “the basic principle that stockholder disputes

are not appropriately remedied by an involuntary petition holds true” and finding that petitioning

creditors’ efforts to effectuate changes in corporate management and to use involuntary

proceeding as a “collection device” to collect on promissory notes was an improper purpose).

         52.      Rather, the interests of justice require this Court intimately familiar with the

Debtors’ estates, the Collateral of the Agent and the Lenders, and the Indebtedness owing to the

                                                    17
502703937 v10 1205867.00001
                 Case 19-12264-CSS          Doc 86    Filed 01/01/20     Page 18 of 22



Agent and the Lenders, to evaluate the nature of the involuntary petition in this case, and its

effects on other creditors, to fully determine whether the filing was, in fact, in bad faith.

                  5.          Fairness.

         53.      Transferring this case to a venue (i.e., this Court) where creditors and numerous

other parties-in-interest (1) are already participating in the related Debtor Cases, and (2) may more

easily participate in the restructuring process generally would undoubtedly be fair. Indeed, as this

case is an involuntary proceeding, it only makes sense that it would be fairest to hold proceedings

in this case where the Putative Debtor’s parent companies are proceeding and where creditors are

already participating in ongoing bankruptcy proceedings related to those entities.

               B. Transfer Would Be Most Convenient for Most Parties

         36.      Likewise, as noted above, in evaluating whether a transfer is warranted for the

convenience of the parties, courts consider a number of factors related to the economic

efficiencies of transfer and certain fairness considerations. Here, the convenience of the parties

favors transferring the Houston Case to this Court.

                  1.          Choice of Forum/Home Court

         54.       While some courts consider a presumption in favor a voluntary debtor’s choice of

venue or in favor of the “home court,” In re Restaurants Acquisition I, LLC, No. 15-12406 (KG),

2016 WL 855089, at *2 (Bankr. D. Del. Mar. 4, 2016), the Putative Debtor did not initiate the

Houston Case, which was commenced as an involuntary proceeding by the Petitioning Creditors.

Accordingly, this factor is substantially lessened. Indeed, other courts, including those in the

Southern District of Texas, from which the Houston Case would be transferred, have recognized

that there can be no “home court presumption” under a transfer analysis. In re Lucas, No. 12-

33600, 2012 WL 5198368, at *3 (Bankr. S.D. Tex. Oct. 19, 2012) (“[T]he Fifth Circuit has held
                                                                                                  . .
that a party's choice of forum should be given little, if any weight in venue analysis.

                                                     18
502703937 v10 1205867.00001
                 Case 19-12264-CSS             Doc 86    Filed 01/01/20   Page 19 of 22



.
Although Volkswagen was not a bankruptcy case, this Court has previously found that the same

analysis undercuts a home court presumption in bankruptcy cases as well.” (citing Encana Oil &

Gas (USA) Inc. v. TSC Sieber Servs., L.C., No. 3:09-CV-1791-M, 2010 WL 3385018, at *2 (N.D.

Tex. Aug. 20, 2010)

         55.      Accordingly, despite the fact that the Petitioning Creditors filed the involuntary

petition with the Houston Court, there need not be any presumption that the selected forum is the

correct forum. Rather, this Court need only consider the facts noted above demonstrating

objectively that (1) this Court is an appropriate venue for the Houston Case, and (2) the Houston

Case would best proceed before that Court in light of its relation to the Debtor Cases.

                  2.          Ability to Receive a Fair Trial

         56.      While the Court should consider the parties’ ability to receive “a fair trial” (or, in

the bankruptcy context, fair administration of the case and potential trials of adversary

proceedings), Hechinger, 288 B.R. at 402–03, this Court can fairly adjudicate the proceedings in

the Debtor Cases and, given its familiarity with those cases, it would be more than competent to

fairly and appropriately oversee proceedings in the Houston Case if transferred.

                  3.          Enforceability of Judgment

         57.      Similarly, any judgments entered in the case by this Court will have equal

enforceability as if there were entered by this Court. Under applicable federal law:

         [a] judgment in an action for the recovery of money or property entered in
         any court of appeals, district court, bankruptcy court, or in the Court of International
         Trade may be registered by filing a certified copy of the judgment in any
         other district or, with respect to the Court of International Trade, in any judicial
         district, when the judgment has become final by appeal or expiration of the time for
         appeal or when ordered by the court that entered the judgment for good cause
         shown. Such a judgment entered in favor of the United States may be so registered
         any time after judgment is entered. A judgment so registered shall have the same
         effect as a judgment of the district court of the district where registered and may be
         enforced in like manner.

28 U.S.C. § 1963 (emphasis added).
                                                        19
502703937 v10 1205867.00001
                 Case 19-12264-CSS            Doc 86    Filed 01/01/20    Page 20 of 22



           58.    Thus, this factor militates in favor of transferring the Houston Case.

                  4.          Economics of Administration and Judicial Efficiency

           59.    Just as courts consider both the economics of administration of a bankruptcy

case and judicial efficiency in evaluating the interests of justice, courts also consider these

factors in evaluating the convenience of the parties. See Qualteq, 2012 WL 527669, at *6

(considerations arise in both prongs); see, e.g., Rests. Acquisition, 2016 WL 855089, at *2

(listing in the “convenience of the parties”) prong; efficient administration of the

bankruptcy estate, judicial economy, timeliness, and fairness....’” Caesars, 2015 WL

495259, at *7 (considering “efficient administration of the bankruptcy estate”); Hechinger,

288 B.R. at 402–03 (considering economic factor generally rather than under a particular

prong).

           60.     For the reasons discussed in more detail above, including the ongoing

Debtor Cases and the inevitable overlap between the ongoing cases, and potential conflicts

between them, as well as the participation of the Putative Debtor’s creditors in these

proceedings, transferring the Houston Case to this Court would be economically and

judicially efficient. See Sabre, 2008 WL 4330897, at *9 (“Allowing the bankruptcy court to

adjudicate the core claims involved in this case, as well as the other related claims,

promotes the efficient administration of the bankruptcy estate. This factor thus favors

transferring the case.”).

                  5.          Necessity for Ancillary Administration If Liquidation Should
                              Result

          61.     In the event that liquidation results from the Houston Case, ancillary

administration would, of course, be necessary. However, given this Court’s familiarity with

the Debtor Cases and the fact that the Chapter 7 Trustee controls the Debtors and indirectly

could exercise control over the Putative Debtor, any such ancillary proceedings should
                                                       20
502703937 v10 1205867.00001
                 Case 19-12264-CSS         Doc 86     Filed 01/01/20     Page 21 of 22



present no impediments to this Court’s administration of the proceedings.

                                         CONCLUSION

        62.      For the foregoing reasons, it is both in the interest of justice and for the

convenience of the parties that this case should be transferred to this Court. As such, the

Agent respectfully requests that this Court transfer venue of the Houston Case to this Court.




                                             NOTICE

        63.      Notice of this Motion will be provided to (i) the Putative Debtor, (ii) the Office

of the United States Trustee for the District of Delaware, and (iii) any party that has requested

notice pursuant to Local Rule 2002-1 as of the date of this Motion in any of the above-

referenced bankruptcy proceedings. In light of the nature of the relief requested herein, the

Agent submits that no other or further notice is necessary.

        WHEREFORE, the Agent respectfully requests that the Court enter the proposed

Order, substantially in the form attached hereto as Exhibit A, granting the relief requested

herein and granting such other and further relief as the Court may deem just and proper.




                                                    21
502703937 v10 1205867.00001
     Case 19-12264-CSS       Doc 86   Filed 01/01/20   Page 22 of 22




DATED this 1st day of January, 2020


                                       Respectfully submitted,

                                       DLA PIPER

                                      By: /s/ Stuart M. Brown
                                      Stuart Brown, Esq. (DE #4050)
                                      1201 North Market Street, Suite 2100
                                      Wilmington, Delaware, 19801
                                      Telephone: (302) 468-5640
                                      Fax: (302) 394-2341

                                      - and -

                                       K&L GATES LLP


                                       By: /s/ David Weitman

                                      David Weitman, Esq.
                                      Texas State Bar No. 21116200
                                      Christopher A. Brown, Esq.
                                      Texas State Bar No. 24040583

                                      1717 Main Street, Suite 2800
                                      Dallas, Texas 75201
                                      Phone: (214) 939-5500
                                      FAX: (214) 939-5849

                                      ATTORNEYS         FOR      BBVA   USA,   AS
                                      AGENT
